        Case 1:18-cv-02242-PLF Document 62 Filed 05/18/20 Page 1 of 10



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


MASHPEE WAMPANOAG TRIBE,

                   Plaintiff,

             v.

DAVID L. BERNHARDT, in his official
capacity as Secretary of the Interior, and
UNITED STATES DEPARTMENT OF                      Case No. 1:18-cv-2242-PLF
THE INTERIOR,

                   Federal Defendants,

             v.

DAVID LITTLEFIELD, et al.,

                   Intervenor-
                   Defendants.


                   FEDERAL DEFENDANTS’ RESPONSE
                  TO PLAINTIFF’S SUPPLEMANTAL BRIEF

      The parties agree that Sol. Op. M-37029 (M-Opinion) is the applicable test to

determine whether Plaintiff Mashpee Wampanoag Tribe (Plaintiff or Tribe) was

under jurisdiction in 1934 and that Confederated Tribes of the Grand Ronde

Community of Oregon v. Jewell, 830 F.3d 552 (D.C. Cir. 2016) remains the

controlling precedent for this matter. The Tribe, however, argues that the Interior

Department’s 2018 Remand Decision is not entitled to deference because Interior

has made inconsistent statements about the M-Opinion and surreptitiously applied




                                             1
        Case 1:18-cv-02242-PLF Document 62 Filed 05/18/20 Page 2 of 10



the Solicitor’s 2020 Guidance 1 to its 2018 Remand Decision to evaluate the Tribe’s

evidence.

      Interior, however, has not found the M-Opinion to be contrary to law, and the

Tribe should not be permitted to use the post-decisional issuance of the Solicitor’s

Guidance to attempt to discredit Interior’s 2018 decision. Interior fully adhered to

the M-Opinion in issuing its 2018 decision finding that the Tribe was not under

federal jurisdiction in 1934. As evident throughout the 2018 decision, Interior did

not apply the Solicitor’s 2020 Guidance (which had not been formulated at the time

of the 2018 decision). The Tribe’s baseless speculation is without any evidentiary or

legal support and Interior’s conclusions in the 2018 decision remain entitled to

deference. Cf. Cal. Valley Miwok Tribe v. United States, 515 F.3d 1262, 1266 (D.C.

Cir. 2008) (deferring to Interior “because of the interstitial nature of the legal

question and the related expertise of the Agency” (internal quotations omitted)).

      Finally, the Tribe complains that Interior did not provide it with notice of the

M-Opinion’s withdrawal and that the COVID-19 crisis impacted its ability to review

the Solicitor’s 2020 Guidance. See Pl.’s Supp. Br. on the Defs.’ Withdrawal of the M-

Op. (Pl.’s Supp. Br.) at 3-4, ECF No. 60. First, the Tribe has admitted that it was




1 Procedure for Determining Eligibility for Land-into-Trust under the First
Definition of “Indian” in Section 19 of the Indian Reorganization Act, Memorandum
from the Solicitor to Regional Solicitors, Field Solicitors, and SOL-Division of Indian
Affairs (Mar. 9, 2020) (hereafter Solicitor’s Guidance), attached as Ex. 2 to Fed.
Defs.’ Supp. Br. in Resp. to the Ct.’s May 1, 2020 Order (Fed. Defs.’ Supp. Br.), ECF
No. 56.

                                            2
        Case 1:18-cv-02242-PLF Document 62 Filed 05/18/20 Page 3 of 10



well aware of the M-Opinion’s withdrawal and updated guidance. 2 Second, the

Solicitor’s Guidance is inapplicable, and finally withdrawal of the M-Opinion and

issuance of the Solicitor’s Guidance did not did not rise to the level of a new policy

or regulation requiring consultation. Three weeks after Interior published the

updated materials, the Tribe filed a motion for a temporary restraining order and

preliminary injunction in this case. The Tribe could have sought relief in its

emergency motion or filed a stay in this matter if it needed more time to consider

the Solicitor’s Guidance. But the Tribe did not. It is transparent that the Tribe did

not believe that relief was warranted at that time. Now, Plaintiff is simply trying to

seize an opportunity based on the Court’s order for supplemental briefing. This

attempt should be rejected.

                                    ARGUMENT

I.    Deference should be accorded to the M-Opinion and Interior’s
      conclusions in the 2018 decision.

      A.     Interior has not found the M-Opinion contrary to law and the
             Tribe cannot use the Solicitor’s Guidance to attack the 2018
             decision.

      The Tribe argues that Interior should not be accorded deference in its

application of the M-Opinion to the 2018 decision because the agency has allegedly

made conflicting statements regarding the legality of the M-Opinion. See Pl.’s

Supp. Br. at 5-6. Interior has not been inconsistent in its treatment of the M-


2See Tribes Unsure Where They’ll Land With New DOI Trust Policy, available at
https://www.law360.com/articles/1256398/tribes-unsure-where-they-ll-land-with-
new-doi-trust-policy, attached as Ex. 6 to Fed. Defs.’ Supp. Br. (quoting the Tribe’s
counsel of record).
                                           3
        Case 1:18-cv-02242-PLF Document 62 Filed 05/18/20 Page 4 of 10



Opinion; and, in any event, the post-decisional issuance of the Solicitor’s Guidance

does not provide the Tribe with an opportunity to challenge Interior’s 2018 decision.

       As Interior previously explained, the agency has not found the M-Opinion’s

analysis of the meaning of “under federal jurisdiction” contrary to law. Fed. Defs.’

Supp. Br. at 7-8 (“The Solicitor’s Guidance simply expands on and clarifies the types

of evidence relevant in future decision makings for determining whether a tribe was

under federal jurisdiction consistent with the M-Opinion.”). The Solicitor withdrew

the M-Opinion primarily based on a changed interpretation of the term

“recognition” as it is used in the phrase “recognized Indian tribe now under federal

jurisdiction.” Id. The Tribe takes issue with Interior’s explanation that although

the M-Opinion has been withdrawn, Interior did not deem the M-Opinion contrary

to law. The Tribe quotes a portion of Sol. Op. M-37055, Pl.’s Supp. Br. at 6, but this

does not show otherwise. The quoted portion of the withdrawal reflects that

Interior concluded that the M-Opinion was “not consistent with” statutory

interpretation tools; namely, the ordinary meaning, statutory context, legislative

history, or administrative understanding and implementation of “recognition.” See

Sol. Op. M-37055, attached as Ex. 1 to Fed. Defs.’ Supp. Br.

      More importantly, the revised interpretation of “recognition” does not relate

to the Tribe’s claims regarding its jurisdictional status in 1934. Fed. Defs.’ Supp.

Br. at 8. And Federal Defendants and the Tribe agree that the M-Opinion is the

applicable test to determine whether the Tribe was under jurisdiction in 1934. Fed.

Defs.’ Supp. Br. at 6-10; Pl.’s Supp. Br. at 16. That is the test which Interior



                                           4
        Case 1:18-cv-02242-PLF Document 62 Filed 05/18/20 Page 5 of 10



applied in the 2018 decision. See infra pp. 5-7. The M-Opinion has repeatedly been

accorded deference and the post-decisional issuance of the Solicitor’s Guidance

should not change that. See Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2573

(2019) (generally limiting judicial review to “the agency’s contemporaneous

explanation in light of the existing administrative record”); Envtl. Def. Fund, Inc. v.

Costle, 657 F.2d 275, 284 (D.C. Cir. 1981) (“The focal point for judicial review should

be the administrative record already in existence, not some new record completed

initially in the reviewing court.”). See also Ass’n of Pacific Fisheries v. EPA, 615

F.2d 794, 811 12 (9th Cir. 1980) (holding that it is inappropriate “for either party to

use post decision information as a new rationalization either for sustaining or

attacking the [a]gency’s decision”).

      B.     Interior applied the M-Opinion in its 2018 decision finding that
             the Tribe was not under federal jurisdiction.

      The majority of Plaintiff’s argument is based on the speculative and faulty

premise that Interior applied the Solicitor’s 2020 Guidance to its evidence instead of

the M-Opinion. See Pl.’s Supp. Br. at 8-15. But an examination of Interior’s 2018

decision shows that this is not the case.

      In Administrative Procedure Act (APA), 5 U.S.C. § 706(2)(A), cases, agency

action is to be judged only on the basis of the agency’s stated reasons for its

decision. See Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto Ins. Co., 463 U.S.

29, 50 (1983) (“an agency’s action must be upheld, if at all, on the basis articulated

by the agency itself.”). Interior’s 2018 decision specifically states that the

Department is bound by the signed M-Opinion and that it is applying the M-

                                            5
        Case 1:18-cv-02242-PLF Document 62 Filed 05/18/20 Page 6 of 10



Opinion to evaluate whether the Tribe was under federal jurisdiction in 1934. AR

5097-5098 (Interior’s 2018 decision at 10-11). Interior’s decision also includes a

lengthy discussion of the M-Opinion’s test, rejects Intervenors’ request to withdraw

or modify the M-Opinion, and repeatedly applies the M-Opinion to the Tribe’s

evidentiary submissions. AR 5097-5101, 5103, 5105-5109, 5111, 5113-5115

(Interior’s 2018 decision at 10-14, 16, 18-22, 24, 26-28).

       In its briefs, Interior also provided specific examples demonstrating that

Interior evaluated the Tribe’s evidence under the M-Opinion’s test. See, e.g., Fed.

Defs.’ Reply in Supp. of Cross-Mot. for Summ. J. (Fed. Defs.’ Reply) at 3, ECF No.

37 (collecting citations of the 2018 decision’s acknowledgment of the M-Opinion’s

test); id. at 5 (collecting citations of the 2018 decision’s application of the M-

Opinion’s “course of dealings” standard). For example, Interior explained that its

conclusion regarding Carlisle school attendance complied with the M-Opinion and

highlighted the differences between Plaintiff’s evidence and other decisions that

relied partially on the provision of educational services. Id. at 12-14, 19-21. The

agency also summarized its reasoning regarding the census rolls, historic policy

reports, deeds, and land records and explained that these conclusions were in

keeping with the M-Opinion, administrative precedent, and case law. Id. at 12, 15,

16-19, 21-23.

       In contrast, Plaintiff’s argument that Interior improperly applied the

substance of the Solicitor’s 2020 Guidance in the agency’s 2018 decision is pure

speculation. Interior’s new four-step procedure for determining whether tribes were



                                            6
        Case 1:18-cv-02242-PLF Document 62 Filed 05/18/20 Page 7 of 10



under federal jurisdiction was adopted a year and a half after the Interior’s 2018

decision regarding the Tribe. Plaintiff’s claim that Interior applied this guidance to

the Tribe in 2018 rests on nothing more than bald assertions without basis in the

administrative record. See, e.g., Pl.’s Supp. Br. at 7 (alleging that the Deputy

Solicitor “hints” at this in his March 5, 2020 Memorandum); id. at 15 (alleging that

Interior applied the Solicitor’s 2020 Guidance sub silentio).

      Mere allegations are inadequate to satisfy the strong showing necessary to

overcome the presumption of administrative good faith and legitimacy. See United

States v. Chem. Found., 272 U.S. 1, 14-15 (1926) (“the presumption of regularity

supports the official acts of public officers, and in absence of clear evidence to the

contrary, courts presume that they have properly discharged their official duties”);

China Trade Center, L.L.C. v. Washington Metro. Area Transit Auth., 34 F. Supp. 2d

67, 70-71 (D.D.C. 1999), aff’d sub nom. No. 99-7029, 1999 WL 615078 (D.C. Cir. July

2, 1999) (“Government officials are presumed to act in good faith . . . . Plaintiff must

present ‘well-nigh irrefragable proof’ of bad faith or bias on the part of government

officials in order to overcome this presumption.” (citation omitted)). The Tribe

“cannot, by sheer multiplication of innuendo, overcome the strong presumption of

agency regularity.” La. Ass’n of Indep. Producers and Royalty Owners v. FERC, 958

F.2d 1101, 1111 (D.C. Cir. 1992).

II.   Grand Ronde is the controlling precedent.

      In Confederated Tribes of the Grand Ronde Community of Oregon v. Jewell,

the D.C. Circuit upheld Interior’s reading of the IRA’s “under Federal jurisdiction”


                                            7
        Case 1:18-cv-02242-PLF Document 62 Filed 05/18/20 Page 8 of 10



in 1934 requirement and the agency’s test set forth in the M-Opinion. 830 F.3d at

564-65. As the Tribe acknowledges, all parties agree that Confederated Tribes of the

Grand Ronde Cmty. of Or. remains the controlling precedent for this case. Pl.’s

Supp. Br. at 15. The Tribe, however, argues that Interior ignored Grand Ronde and

failed to apply the M-Opinion correctly to its evidence. Id. at 15-16.

      This is just a rehash of the Tribe’s speculative and unsupported argument

that Interior applied the 2020 Guidance to its submissions. Id. at 16 (contending

that the case should be remanded so that Interior can apply the M-Opinion “without

the sub silentio application of the 2020 Guidance”); see also supra pp. 5-7.

Throughout the case, the Tribe has tried to make the M-Opinion into something it is

not—seeking to turn the M-Opinion’s examples of probative evidence that “may”

demonstrate a tribe was under federal jurisdiction into dispositive evidence that

must demonstrate a tribe was under Federal jurisdiction. See, e.g., Pl.’s Supp. Br.

at 15 (arguing that Interior’s interpretation of the M-Opinion is “arbitrary,

capricious, and contrived”). This is incorrect. Interior has repeatedly explained

that as directed by the M-Opinion, the agency undertook a fact-specific examination

of the non-dispositive evidence provided by the Tribe, weighed it, and found that it

did not establish that the Tribe was under federal jurisdiction in 1934. See, e.g.,

Fed. Defs.’ Reply at 2-10, 13, 16, 19-20. In doing so, Interior neither ignored Grand

Ronde nor the M-Opinion.




                                           8
        Case 1:18-cv-02242-PLF Document 62 Filed 05/18/20 Page 9 of 10



                                    CONCLUSION

      The parties agree that the M-Opinion and Grand Ronde continue to apply to

Interior’s 2018 decision. Interior applied this authority in issuing the 2018 decision

finding that the Tribe was not under federal jurisdiction in 1934, and the Tribe

should not be permitted to use the post-decisional Solicitor’s Guidance to try to

discredit the agency’s decision.

      Respectfully submitted this 18th day of May, 2020.


                                         For Federal Defendants:

                                         PRERAK SHAH
                                         Deputy Assistant Attorney General



                                         /s Sara E. Costello
                                         SARA E. COSTELLO
                                         Trial Attorney
                                         United States Department of Justice
                                         Environment & Natural Resources Division
                                         Natural Resources Section
                                         P.O. Box 7611
                                         Washington, DC 20044-7611
                                         Tel: 202-305-0484
                                         Fax: 202-305-0506
                                         Email: sara.costello2@usdoj.gov


OF COUNSEL:
Robert Hitchcock
Attorney-Advisor
Branch of Environment & Lands
Office of the Solicitor, Division of Indian Affairs
U.S. Department of the Interior




                                            9
       Case 1:18-cv-02242-PLF Document 62 Filed 05/18/20 Page 10 of 10



                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 18, 2020, a copy of the foregoing was filed

through the Court’s CM/ECF management system and electronically served on

counsel of record.

                                    /s Sara E. Costello
                                    Sara E. Costello
                                    Trial Attorney




                                      10
